Exhibit 99.1 Joint Filer Information Name of Joint Filer: General Electric Capital Corporation Address of Joint Filer: 901 Main Avenue Norwalk, Connecticut 06851 Relationship of Joint Filer to Issuer: 10% Owner Issuer Name and Ticker or Trading Symbol: ValueVision Media, Inc. (VVTV) Date of Earliest Transaction Required to be Reported (Month/Day/Year): 10/30/2014 If Amendment, Date Original Filed (Month/Day/Year) 11/3/2014 Designated Filer: GE Capital Equity Investments, Inc. Signature: GENERAL ELECTRIC CAPITAL CORPORATION By: /s/ Patrick Kocsi Name: Patrick Kocsi Title: Attorney-in-fact November 3, 2014 Date GE Capital Equity Investments, Inc. is a subsidiary of General Electric Capital Corporation, which is a subsidiary General Electric Company.General Electric Capital Corporation disclaims beneficial ownership of all securities reported on this Form except to the extent of its pecuniary interest. Joint Filer Information Name of Joint Filer: General Electric Company Address of Joint Filer: 3135 Easton Turnpike Fairfield, Connecticut 06828 Relationship of Joint Filer to Issuer: Other (1) Issuer Name and Ticker or Trading Symbol: ValueVision Media, Inc. (VVTV) Date of Earliest Transaction Required to be Reported (Month/Day/Year): 10/30/2014 If Amendment, Date Original Filed (Month/Day/Year) 11/3/2014 Designated Filer: GE Capital Equity Investments, Inc. Signature: GENERAL ELECTRIC COMPANY By: /s/ Patrick Kocsi Name: Patrick Kocsi Title: Attorney-in-fact November 3, 2014 Date (1)GE Capital Equity Investments, Inc. is a subsidiary of General Electric Capital Corporation, which is a subsidiary of General Electric Company.General Electric Company disclaims beneficial ownership of all equity securities of the Issuer, and the filing of this Form shall not be deemed an admission that General Electric Company is the beneficial owner of any equity securities of the Issuer for the purpose of Section 16 or any other purpose.
